FILED
                                                                         15-0248
                                                                         7/28/2015 5:44:14 PM
                                                                         tex-6263293
                                                                         SUPREME COURT OF TEXAS
                                                                         BLAKE A. HAWTHORNE, CLERK

                                  No. 15-0248


                      In the Supreme Court of Texas


                 BP AMERICA PRODUCTION COMPANY,

                                          Petitioner/Cross-Respondent,

                                        v.

                                  LADDEX, LTD.,

                                          Respondent/Cross-Petitioner.


                 From the Seventh Court of Appeals, Amarillo
                     Court of Appeals No. 07-13-00392-CV
          On Appeal from the 31st District Court, Roberts County, Texas
                              Trial Court No. 1944


              FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
                 TO FILE RESPONSE TO PETITION FOR REVIEW



To The Honorable Supreme Court of Texas:

      Respondent/Cross-Petitioner Laddex, Ltd. files this First Unopposed Motion

for Extension of Time to File Response to Petition for Review under Tex. R. App.

P. 10.1, 10.5(b)(1) and 53.7(f). In support of this motion, Respondent/Cross-

Petitioner shows the following:




                                       Page 1
      1.       BP America Production Company (“BP”) filed a Motion for

Extension of Time to File Petition for Review on March 30, 2015. The Motion

was granted. BP filed its Petition for Review on May 4, 2015.

      2.       On May 4, 2015 Laddex, Ltd. filed its Cross-Petition for Review.

      3.       One June 3, 2015 BP filed its Response to Cross-Petition for Review.

On June 4, 2015, Laddex, Ltd. filed its Notice of Waiver of Response. On June 18,

2015 Laddex, Ltd. filed a Reply to Response to Cross-Petition for Review.

      4.       On July 10, 2015 this honorable court requested Laddex, Ltd. file a

response to the petition for review on August 10, 2015.

      5.       Laddex, Ltd. requests an extension of time of thirty (30) days, to

September 9, 2015 to file its response to the petition for review.           This is

Respondent’s first request for an extension of time to file its response to BP’s

Petition for Review.

      6.       Respondent relies on the following facts as a reasonable explanation

for the requested extension of time. Respondent’s counsel, in addition to preparing

a response to the petition for review in this case has been required to prepare for

and/or participate in the following additional matters prior to August 10, 2015:

                 July 15, 2015; Estate of Darwyn B. Metcalf, Deceased, in the
                  County Court at Law No. 1, in and for Potter County, Texas
                  (Deposition).




                                         Page 2
   July 15, 2015; Robert Howell, Plaintiff v. EOG Resources, Inc. and
    My Petro American Oilfield Services, LLC d/b/a Petro American,
    LLC, Defendants and My Petro American Oilfield Services, LLC
    d/b/a Petro American, LLC, Third-Party Plaintiff v. David Creacy,
    Robert Hallows, Gabriel Martinez, John Odom, Energy First
    Engineering & Consulting, LLC and DMIC, Inc., Third-Party
    Defendants, Cause No. 12-09-00199-CVK; in the 81st District
    Court, Karnes County, Texas (reply to Motion for Summary
    Judgment).

   July 16, 2015; Robert Howell, Plaintiff v. EOG Resources, Inc. and
    My Petro American Oilfield Services, LLC d/b/a Petro American,
    LLC, Defendants and My Petro American Oilfield Services, LLC
    d/b/a Petro American, LLC, Third-Party Plaintiff v. David Creacy,
    Robert Hallows, Gabriel Martinez, John Odom, Energy First
    Engineering & Consulting, LLC and DMIC, Inc., Third-Party
    Defendants, Cause No. 12-09-00199-CVK; in the 81st District
    Court, Karnes County, Texas (Motion for Summary Judgment
    hearing).

   July 20, 2015; Direct Petroleum Exploration, LLC, v.
    TransAtlantic Worldwide Ltd., and TransAtlantic Petroleum Ltd.,
    Cause No. DC-14-11752-E; in the 101st District Court in and for
    Dallas County, Texas (respond to Motion for Summary Judgment).

   July 21, 2015; Mayo Foundation for Medical Education and
    Research v. Latigo Petroleum, Inc. and Plains Exploration and
    Production Company, Cause No. 2060; 31st District Court for
    Roberts County, Texas (prepare and file expert report).

   July 22, 2015; Estate of Darwyn B. Metcalf, Deceased, in the
    County Court at Law No. 1, in and for Potter County, Texas
    (Deposition).

   July 23, 2015; Estate of Darwyn B. Metcalf, Deceased, in the
    County Court at Law No. 1, in and for Potter County, Texas
    (Mediation).




                           Page 3
                 July 27, 2015; Direct Petroleum Exploration, LLC, v.
                  TransAtlantic Worldwide Ltd., and TransAtlantic Petroleum Ltd.,
                  Cause No. DC-14-11752-E; In the 101st District Court in and for
                  Dallas County, Texas (Motion for Summary Judgment Hearing).

                 July 29, 2015; McMordie, et al v. Valence Operating Company, et
                  al., Cause No. 2,040, in the 31st District Court in and for Roberts
                  County, Texas (Pre-Trial hearing).

                 August 3, 2015; Direct Petroleum Exploration, LLC, v.
                  TransAtlantic Worldwide Ltd., and TransAtlantic Petroleum Ltd.,
                  Cause No. DC-14-11752-E; in the 101st District Court in and for
                  Dallas County, Texas (post-hearing briefing).

                 August 7, 2010; Walter O’Cheskey, as Chapter 11 Trustee, v.
                  Robert L. Templeton, Adversary No. 10-02016-rlj; in the United
                  States Bankruptcy Court for the Northern District of Texas,
                  Amarillo Division (deadline for post-remand brief).

                 August 7, 2010; Richard D. Crawford v. XTO Energy Inc., Case
                  No. 15-0142 in the Supreme Court of Texas (deadline to file reply
                  to response to petition for review).

                 August 10, 2015; McMordie, et al v. Valence Operating Company,
                  et al., Cause No. 2,040, in the 31st District Court in and for Roberts
                  County, Texas (3 day Trial).

      7.       In addition, Respondent’s counsel is facing the following pre-existing

deadlines:

                 August 13, 2015; Walter O’Cheskey, as Chapter 11 Trustee, v.
                  Robert L. Templeton, Adversary No. 10-02016-rlj; in the United
                  States Bankruptcy Court for the Northern District of Texas,
                  Amarillo Division (oral argument on remanded issues).




                                          Page 4
                August 14, 2015; Sutherland Energy Com, LLC v. Dimock
                 Operating Company and Joe W. Dimock d/b/a Dimock Petroleum,
                 Cause No. 11098, in the 46th District Court in and for Hardeman
                 County, Texas (temporary injunction hearing).

                August 20, 2015; Michael Quinn Sullivan v. Salem Abraham, Case
                 No. 14-0987, in the Supreme Court of Texas (Respondent’s brief).

                August 20, 2015; Daniel Greer and Fix the Facts Foundation
                 d/b/a Agendawise v. Salem Abraham, Case No. 14-0669, in the
                 Supreme Court of Texas (Respondent’s brief).

                August 21, 2015; Estate of Darwyn B. Metcalf, Deceased, in the
                 County Court at Law No. 1, in and for Potter County, Texas
                 (Deposition).

                September 3, 2015; Estate of Darwyn B. Metcalf, Deceased, in the
                 County Court at Law No. 1, in and for Potter County, Texas
                 (Deposition).

      8.       The undersigned has conferred with opposing counsel, who stated

there was no opposition to this request.

      Therefore, Respondent prays that this Court grant this unopposed motion for

a thirty (30) day extension of time.




                                           Page 5
                                     Respectfully submitted,

                                     LOVELL, LOVELL, NEWSOM & ISERN, L.L.P.
                                     Joe L. Lovell, SBN 12609100
                                     joe@lovell-law.net
                                     Brian W. Farabough, SBN 24072989
                                     brian@lovell-law.net
                                     112 West 8th Avenue, Suite 1000
                                     Eagle Centre Building
                                     Amarillo, Texas 79101-2314
                                     Telephone: (806) 373-1515
                                     Facsimile: (806) 379-7176

                                     By: /s/ Brian W. Farabough
                                             Brian W. Farabough


                      CERTIFICATE OF CONFERENCE

      As required by Tex. R. App. P. 10.1(a)(5), I certify that I have conferred

with Charles “Skip” Watson, counsel for BP America Production Company, who

indicated that he had no opposition to this motion.

                                                 /s/ Brian W. Farabough
                                                 Brian W. Farabough




                                        Page 6
                        CERTIFICATE OF SERVICE

      I certify that, on July 28, 2015, I served a copy of this motion by e-mail on

the following:

Mr. Charles R. “Skip” Watson, Jr.               Via email to: cwatson@lockelord.com
Mr. Mike A. Hatchell                                 and mahatchell@lockelord.com
Ms. Susan A. Kidwell                                    and skidwell@lockelord.com
LOCKE LORD LLP
600 Congress Avenue, Suite 2200
Austin, Texas 78701




                                        /s/ Brian W. Farabough
                                          Brian W. Farabough




                                       Page 7